Case 8:19-cv-00550-CEH-CPT Document 57 Filed 08/07/19 Page 1 of 3 PageID 10487



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


  BRYAN HANLEY, individually and on           )
  behalf of all others similarly situated,    )
                                              )
                 Plaintiff,                   )
                                              )   Case No. 8:19-CV-00550-CEH-CPT
         v.                                   )
                                              )
  TAMPA BAY SPORTS AND                        )
  ENTERTAINMENT LLC,                          )
                                              )
              Defendant.
  _________________________________

                   DEFENDANT’S MOTION FOR LEAVE TO FILE
              SUR-REPLY TO PLAINTIFF’S MOTION TO CERTIFY CLASS

        Defendant Tampa Bay Sports and Entertainment LLC (“Tampa Bay Sports”), pursuant to

 Local Rule 3.01(d), respectfully moves this Court for leave to file a sur-reply memorandum, not

 exceeding ten pages, to Plaintiff’s Reply in Further Support of Motion to Certify Class and Appoint

 Class Counsel (Doc. 55). In support thereof, Tampa Bay Sports states as follows:

        1.      On June 3, 2019, Plaintiff filed a Motion to Certify Class and Appoint Class

 Counsel (Doc. 29).

        2.      On July 3, 2019, Tampa Bay Sports filed an Opposition to Plaintiff’s Motion to

 Certify Class and Appoint Class Counsel (Doc. 48).

        3.      With leave of Court, Plaintiff filed a Reply (Doc. 55) on July 31, 2019.

        4.      In response to Tampa Bay Sports’ Opposition, Plaintiff’s Reply seeks to redefine

 the class from that proposed in his Motion to Certify Class. See Doc. 55 at 2-3 (proposing

 “amended class definition”).
Case 8:19-cv-00550-CEH-CPT Document 57 Filed 08/07/19 Page 2 of 3 PageID 10488



        5.         While Plaintiff should not be permitted to revise his class definition in his Reply,

 the revised class definition nevertheless does not satisfy the requirements of Rule 23(a) and Rule

 23(b)(3). Tampa Bay Sports requests the opportunity to address Plaintiff’s new proposed class

 definition and to demonstrate, as it did with Plaintiff’s original class definition, why Plaintiff’s

 new class cannot be certified under Rule 23. This Court has permitted additional briefing beyond

 the original motion and opposition so that a party can “rebut” “new law or facts” introduced in a

 response brief.

        6.         Tardif v. People for Ethical Treatment of Animals, No. 09- 537, 2011 WL 2729145,

 at *2 (M.D. Fla. July 13, 2011); see also See Montgomery Bank, N.A. v. Alico Road Business Park,

 LP, No. 13-802, 2014 WL 3828406, at *3 (M.D. Fla. Aug. 4, 2014) (allowing reply, and stating

 the purpose of reply “is to rebut any new law or facts contained in the opposition’s response to a

 request for relief before the Court.”), Ottaviano v. Nautilus Ins. Co., No. 08-2204, 2009 WL

 425976, at *1 (M.D. Fla. Feb. 19, 2009) (granting leave to file a reply brief, where “[p]laintiff

 asserts in his motion for leave to file a reply that defendant has misstated the facts and that

 defendant's case law should not be applied to the facts of the present case”).

        7.         Tampa Bay Sports therefore respectfully requests that this Court enter an Order

 granting it leave to file a sur-reply to Plaintiff’s Reply in Further Support of Motion to Certify

 Class and Appoint Class Counsel, which will not exceed ten pages, to be filed no later than seven

 days after the Court’s order on this Motion.

                                       Local Rule 3.01(g) Certification

        Counsel for Tampa Bay Sports certifies that he has conferred in good faith with counsel

 for Plaintiff, who does not agree to the requested relief. Counsel for Plaintiff advised that Plaintiff




                                                   -2-
Case 8:19-cv-00550-CEH-CPT Document 57 Filed 08/07/19 Page 3 of 3 PageID 10489



 would only consent to the relief requested herein if Tampa Bay Sports would consent to a request

 by Plaintiff for leave to file a sur-sur-reply. Tampa Bay Sports declined Plaintiff’s proposal.



 DATED: August 7, 2019                         Respectfully submitted,


                                               /s/ Dennis P. Waggoner
                                               Dennis P. Waggoner (Fla. Bar No. 509426)
                                               dennis.waggoner@hwhlaw.com
                                               julie.mcdaniel@hwhlaw.com
                                               HILL WARD HENDERSON
                                               101 E. Kennedy Blvd., Suite 3700
                                               Tampa, FL 33602
                                               Tel: (813) 221-3900
                                               Fax: (813) 221-2900

                                               Emily L. Wallerstein (pro hac vice)
                                               SQUIRE PATTON BOGGS (US) LLP
                                               555 South Flower Street, 31st Floor
                                               Los Angeles, CA 90071
                                               Tel: (213) 624-2500
                                               Emily.wallerstein@squirepb.com

                                               Daniel Delnero (pro hac vice)
                                               SQUIRE PATTON BOGGS (US) LLP
                                               1230 Peachtree Street, NE
                                               Suite 1700
                                               Atlanta, GA 30309
                                               Tel: (678) 272-3200
                                               Daniel.delnero@squirepb.com


                                               Attorneys for Tampa Bay Sports and Entertainment
                                               LLC




 12940505v1                                      -3-
